Case 0:19-cv-60487-RKA Document 129-1 Entered on FLSD Docket 03/27/2020 Page 1 of 45




                                UNITED STATES DISTRICT COURT

                                SOUTHERN DISTRICT OF FLORIDA

                                   FORT LAUDERDALE DIVISION

                                  CASE NO. 19-60487-CIV-RKA




             ARGO HOLDINGS, INC., ET AL., .
                                          .
                         Plaintiffs,      . Fort Lauderdale, Florida
                                          . September 20, 2019
                         v.               . 3:09 p.m.
                                          .
             YOUNGBLOOD SKIN CARE         .
             PRODUCTS, LLC,               .
                                          .
                         Defendant.       .
            . . . . . . . . . . . . . . . .




                                         -   -   -   -   -

                              Transcript of Motion Hearing had

                            before the Honorable Roy K. Altman,

                                United States District Judge.

                                         -   -   -   -   -




             Proceedings recorded by mechanical stenography, transcript
             produced by computer.
                     FRANCINE C. SALOPEK, OFFICIAL COURT REPORTER
                                      (954)769-5686
Case 0:19-cv-60487-RKA Document 129-1 Entered on FLSD Docket 03/27/2020 Page 2 of 45

                                                                            2


             APPEARANCES:

             For the Plaintiffs:     Stanley Goodman, Esq.
                                     Goodman & Saperstein
                                     666 Old Country Road
                                     Suite 200
                                     Garden City, New York 11530
                                             and
                                     Kelsey K. Black, Esq.
                                     1401 East Broward Boulevard
                                     Suite 204
                                     Fort Lauderdale,, Florida 33301

             For the Defendant:      S. Jonathan Vine, Esq.
                                     Cole Scott & Kissane
                                     222 Lakeview Avenue
                                     Suite 120
                                     West Palm Beach, Florida       33401

             Court Reporter:         Francine C. Salopek, RMR, CRR
                                     Official Court Reporter
                                     United States District Court
                                     299 E. Broward Blvd., Room 207B
                                     Fort Lauderdale, Florida 33301
                                     (954)769-5686/mjsfcs@aol.com

                                         -   -   -   -   -




                     FRANCINE C. SALOPEK, OFFICIAL COURT REPORTER
                                      (954)769-5686
Case 0:19-cv-60487-RKA Document 129-1 Entered on FLSD Docket 03/27/2020 Page 3 of 45

                                                                            3


       1                   FRIDAY, SEPTEMBER 20, 2019, 3:09 P.M.

       2               (The Judge entered the courtroom)

       3               THE COURT:    Good afternoon.    Please be seated.

       4               ROOM CLERK:    Calling Case 19-60487-Civil, Argo

       5    Holdings, Inc., et al. vs. Youngblood Skin Care Products, LLC.

       6               Counsel, please state your appearances for the record.

       7               MS. BLACK:    Kelsey Black and Stanley Goodman on behalf

       8    of the plaintiff.

       9               MR. GOODMAN:    Stanley Goodman.     Good afternoon, your

      10    Honor.

      11               THE COURT:    Good afternoon to the both of you.

      12               MR. VINE:    Good afternoon, your Honor.      Jonathan Vine,

      13    with the law firm of Cole, Scott & Kissane, on behalf of the

      14    defendants.

      15               THE COURT:    Good afternoon to you, sir.

      16               We're here on -- well, there are three separate

      17    motions.   There's the plaintiffs' motion to strike the

      18    defendant's notice of providing supplemental authority.             We'll

      19    get to that at the end.

      20               There's also a joint motion for extension of all

      21    deadlines.    We'll address that after the motion to dismiss.

      22               The main reason we're here is because of the

      23    defendant's motion for -- the defendant's motion to dismiss.

      24               Why don't you come up to the lectern?

      25               MR. VINE:    Okay.   Thank you, your Honor.
                     FRANCINE C. SALOPEK, OFFICIAL COURT REPORTER
                                      (954)769-5686
Case 0:19-cv-60487-RKA Document 129-1 Entered on FLSD Docket 03/27/2020 Page 4 of 45

                                                                            4


       1              And if it's helpful in any way, for purposes of the

       2    motion to dismiss, I don't need to rely on that supplemental

       3    authority.    I think we're on strong footing relating to the

       4    motion to strike.     So, we could withdraw that notice of

       5    supplement, if it makes it easier of the situation.          We feel

       6    comfortable that --

       7              THE COURT:    Okay.

       8              MR. VINE:    -- relying on the information we have.

       9    But, in other words --

      10              THE COURT:    So, let's start with the beginning,

      11    Noerr-Pennington.

      12              MR. VINE:    Sure.

      13              THE COURT:    You know, the doctrine began as a sensible

      14    antitrust policy.     It's been wildly extended, and I don't

      15    believe it covers this case at all.        But -- and I'll tell you

      16    some of my thoughts on that.

      17              I don't think I have to get to it in the end, because

      18    they've pled that this was a baseless accusation.          They haven't

      19    used the word "baseless," as you point out, but they claim that

      20    it was false.    And "false" and "baseless" are, in this context,

      21    sufficiently synonymous that I don't think it should be

      22    dismissed on those grounds.

      23              With respect to the constitutional defenses

      24    perspective, which is to say, the right to petition the

      25    government for a redress of grievances, I just think the Ninth
                     FRANCINE C. SALOPEK, OFFICIAL COURT REPORTER
                                      (954)769-5686
Case 0:19-cv-60487-RKA Document 129-1 Entered on FLSD Docket 03/27/2020 Page 5 of 45

                                                                            5


       1    Circuit has it wrong and I'm entitled to make that

       2    determination.    And you can go and take that up to the Eleventh

       3    Circuit and see if they disagree.

       4              But it seems to me that it's an attenuated claim in

       5    the first place to suggest that even were there a demand on

       6    behalf of the defendant to a third party in which a lawsuit was

       7    threatened, say that third party was Amazon, that that would

       8    constitute some form of petition of someone's grievances for

       9    purposes of the First Amendment.       Which, by the way, the First

      10    Amendment only prohibits congressional action abridging that

      11    petition.    I suppose what you really mean is the Fourteenth

      12    Amendment's incorporation of the First Amendment as against the

      13    states under the due process clause.

      14              That argument wasn't made, but even if it had been

      15    made, I still think that putting aside that ex ante problem,

      16    which is, who's doing the abridging, the problem is, on the

      17    back end, that there really is no redress of grievances that's

      18    being prohibited with respect to a person's right to sue

      19    another person for tortious interference or defamation, as the

      20    case may be, when someone has, in their view, sent a completely

      21    false letter in order to prevent what they view as unwanted

      22    competition.

      23              Now, I know that's not your view of what happened, but

      24    we're just at the 12(b)(6) phase.        So, I think this is going to

      25    be something you can reraise at summary judgment, and I'm going
                     FRANCINE C. SALOPEK, OFFICIAL COURT REPORTER
                                      (954)769-5686
Case 0:19-cv-60487-RKA Document 129-1 Entered on FLSD Docket 03/27/2020 Page 6 of 45

                                                                            6


       1    to allow you to reraise it at summary judgment, because I'm

       2    going to find in the alternative, that even if I'm wrong about

       3    Noerr-Pennington, broadly speaking, that their allegations with

       4    respect to whether it was a sham or not are sufficiently pled

       5    in order to get around the 12(b)(6).

       6              MR. VINE:    Can I address that sham part, though?

       7              THE COURT:    Sure.

       8              MR. VINE:    I mean I would like to address more than

       9    that, and I certainly don't want to be disrespectful in any

      10    way.

      11              THE COURT:    You don't have to worry about that.

      12              MR. VINE:    Because there is an Eleventh Circuit case

      13    called Atico -- or, I mean it's actually in the Southern

      14    District, Judge Cohn, and we cited it as well.          Judge Cohn

      15    actually recognized that it goes beyond, obviously, what your

      16    Honor believes, and that certainly would be more than, I

      17    believe, persuasive --

      18              THE COURT:    But even in that case, we're talking about

      19    a different situation than here -- and that was my original

      20    point, which is, even putting aside my view that in a situation

      21    where a defendant, a putative defendant, like Youngblood here,

      22    threatens to sue the third party -- in this case, Amazon --

      23    whether that question or that notice of suit falls within the

      24    First Amendment's petitions clause is, of course, a question

      25    that's not applicable here, and which was the question in
                     FRANCINE C. SALOPEK, OFFICIAL COURT REPORTER
                                      (954)769-5686
Case 0:19-cv-60487-RKA Document 129-1 Entered on FLSD Docket 03/27/2020 Page 7 of 45

                                                                            7


       1    Atico, we have here an entirely different situation, where not

       2    only is the letter being sent to a third party, but the letter

       3    that was sent to a third party not only did not threaten to sue

       4    the third party, but was more in the way of information and

       5    asking for them to stop somebody else from doing something, but

       6    that third party wasn't sued, and let's be real, because of

       7    your business interests will never be sued in this case.            So,

       8    my finding that this suit can go forward absolutely has

       9    absolutely nothing to do with your ability to petition that

      10    third party in order to redress your grievances.

      11               So, for those reasons, I think it doesn't apply here

      12    either.    And it's not -- and for that reason, I think

      13    Judge Cohn's decision in Atico is just inapposite here.

      14               MR. VINE:    If I may make three points, and I

      15    appreciate that.

      16               THE COURT:   Sure.

      17               MR. VINE:    Okay.   So, first, as it relates to

      18    Judge Cohn's opinion, it wasn't just a threatening of a

      19    lawsuit.   He says so long as you assert rights -- and I can

      20    read from it specifically.      It says:    "The Court finds" --

      21               THE COURT:   I've read all of your cases, so you don't

      22    have to --

      23               MR. VINE:    I appreciate that.

      24               So, Judge Cohn not only said it about a threatening,

      25    it was -- it's one or the other, meaning, it's also assertion
                      FRANCINE C. SALOPEK, OFFICIAL COURT REPORTER
                                       (954)769-5686
Case 0:19-cv-60487-RKA Document 129-1 Entered on FLSD Docket 03/27/2020 Page 8 of 45

                                                                            8


       1    of rights.    There's no dispute, based upon the allegations in

       2    the complaint, there was an assertion of my client's rights

       3    that they are selling inauthentic --

       4              THE COURT:    Correct.    But unlike -- you got to read

       5    Atico more carefully.      The assertion of rights in Atico was as

       6    against the third party.      Your letter asserts no rights against

       7    Amazon, and we know why.      Because you don't want to get Amazon

       8    angry with you, because they're the big gorilla in the room.

       9    So, they love Amazon and want to do business with Amazon, you

      10    love Amazon, we all love Amazon.       So, you're not threatening

      11    Amazon, you're not going to sue Amazon, you're asserting no

      12    rights against Amazon, and in that respect, Atico is inapposite

      13    here.

      14              MR. VINE:    Right.   And then the other case -- this is

      15    before we get to the sham exception issue, that I do want to

      16    address with your Honor why I still believe the complaint is

      17    deficient.    In the Hard2Find case, I understand you don't agree

      18    with the Ninth Circuit, but there is a specific situation that

      19    is exactly what we have here.       And that's called the Hard2Find

      20    case, and we cited that for your Honor.         It's 2014 --

      21              THE COURT:    You're talking about the Ninth Circuit

      22    case.

      23              MR. VINE:    Well, it was actually out of --

      24              THE COURT:    Well, there's the district court case --

      25              MR. VINE:    -- the Western District --
                     FRANCINE C. SALOPEK, OFFICIAL COURT REPORTER
                                      (954)769-5686
Case 0:19-cv-60487-RKA Document 129-1 Entered on FLSD Docket 03/27/2020 Page 9 of 45

                                                                            9


       1               THE COURT:   It was the district court case, and then

       2    it was affirmed by the Ninth Circuit.

       3               MR. VINE:    Correct, your Honor.

       4               THE COURT:   Yeah.   I've read that case as well.

       5               MR. VINE:    The Hard2Find case involved Amazon and

       6    Apple, and it had the almost identical allegations.

       7               THE COURT:   Was Amazon sued in that case?

       8               MR. VINE:    So, Amazon ended up being sued in this --

       9    whatever we call this version of litigation, but the original

      10    situation was -- and I have the actual case here, and I have

      11    the complaint -- what happened -- is the same thing happened

      12    here.    Apple, like Youngblood did, filed a complaint with

      13    Amazon and said that these items are counterfeit.          And when I

      14    said -- the same type thing.

      15               In response, they got an automated response, went to

      16    the third party, and in that case Hard2Find -- likewise the

      17    same thing went to Argo -- that automated response that they

      18    got from Amazon, and said, We're gonna shut you down, we're

      19    gonna -- you know, these are counterfeit items, same set of

      20    facts, same allegations.      And I can go through --

      21               THE COURT:   I'm sorry.    Amazon was a defendant in

      22    Hard2Find.

      23               MR. VINE:    Amazon was a defendant in the subsequent

      24    action, in the action that when we talk about a complaint was

      25    filed.
                      FRANCINE C. SALOPEK, OFFICIAL COURT REPORTER
                                       (954)769-5686
Case 0:19-cv-60487-RKA Document 129-1 Entered on FLSD Docket 03/27/2020 Page 10 of
                                       45
                                                                         10


      1              THE COURT:    I'm sorry.

      2              MR. VINE:    Okay.

      3              THE COURT:    A defendant in the only sense that an

      4    entity can be a defendant, a defendant in a lawsuit.

      5              MR. VINE:    So, the original complaint -- when I say

      6    "complaint," I mean the complaint that somebody was filing was

      7    selling counterfeit items --

      8              THE COURT:    I understand.     But Amazon -- it's a

      9    totally different scenario.       Hard2Find is wrong, in my view, on

     10    the First Amendment, clearly wrong.

     11              But putting that aside, it's different in a way that's

     12    patently salient here, as the plaintiff has pointed out.           In

     13    Amazon -- in Hard2Find, Amazon was a defendant in the lawsuit.

     14    They -- Apple is such a big fish, unlike Youngblood, that

     15    Apple's not afraid of Amazon.       And so, Apple said, I'm suing

     16    you, too.

     17              MR. VINE:    That's not what happened.

     18              THE COURT:    Sorry, not Apple.     Hard2Find sued both

     19    Apple and Amazon.     Correct?

     20              MR. VINE:    That is correct.

     21              THE COURT:    Yeah.    So, in this case, the plaintiffs

     22    haven't sued Amazon, because they're even more afraid of Amazon

     23    than you are.    And so, they've sued only you.       So, it's a

     24    totally different scenario than Hard2Find in that respect.

     25              MR. VINE:    Understood.    I'm gonna move on.     The way
                    FRANCINE C. SALOPEK, OFFICIAL COURT REPORTER
                                     (954)769-5686
Case 0:19-cv-60487-RKA Document 129-1 Entered on FLSD Docket 03/27/2020 Page 11 of
                                       45
                                                                         11


      1    the Court reasoned was the Noerr-Pennington doctrine only

      2    applied to Apple's arguments, not to Amazon.         And in that

      3    case -- against Hard2Find.      That was what specifically the

      4    Court made a finding that the doctrine applied, because it was

      5    petitioning their activity in the same specific facts, the

      6    same --

      7              THE COURT:    Who were they petitioning?

      8              MR. VINE:    They petitioned Amazon.

      9              THE COURT:    Which is a private company.

     10              MR. VINE:    Which is exactly what we did.

     11              THE COURT:    But how --

     12              MR. VINE:    I understand you don't agree to the

     13    extension, but that's what the Ninth Circuit agreed.

     14              THE COURT:    Tell me as a matter of logic, with respect

     15    to the -- what the First Amendment actually says, how the

     16    petitioning of a private party can have any implication for a

     17    person's constitutional rights of an abridgment with respect to

     18    a redress of grievances of their government.

     19              MR. VINE:    So, it's the only avenue that any customers

     20    of Amazon have to prevent it.       So, that's number one.

     21              Number two --

     22              THE COURT:    Excuse me.    Let's get to number one.

     23              It's the only avenue that they have.        That may be

     24    true, it may not be true, it may be sad, but that doesn't mean

     25    that it comes within the ambit of what the First Amendment
                     FRANCINE C. SALOPEK, OFFICIAL COURT REPORTER
                                      (954)769-5686
Case 0:19-cv-60487-RKA Document 129-1 Entered on FLSD Docket 03/27/2020 Page 12 of
                                       45
                                                                         12


      1    actually says, which is that the government will not abridge

      2    your right to petition your government for your grievances.

      3    But Amazon's not the government.

      4              MR. VINE:    So, the Eleventh Circuit, as well as many

      5    circuits have recognized in -- recognized the application of

      6    this doctrine in private business situations.

      7              THE COURT:    Involving antitrust regulations.

      8              MR. VINE:    It's been extended to claims and tortious

      9    interference, it's been extended --

     10              THE COURT:    Show me an Eleventh Circuit case --

     11    because I don't think you have one -- that says that --

     12              MR. VINE:    I thought Atico specifically talked about

     13    that, and we can go into Atico, which -- sorry -- that's a

     14    Southern District case.

     15              THE COURT:    Okay.   We got to be very specific here.

     16              MR. VINE:    No, no, but I think it cites to 11, so I'm

     17    gonna point it out, if I may.

     18              So, the McGuire Oil Company case, which is an Eleventh

     19    Circuit 1992 case --

     20              THE COURT:    Which is an antitrust case.

     21              MR. VINE:    Right.   Applying First Amendment

     22    litigation, unfair trade practices, and it also mentioned

     23    specifically that the immunity in Atico applied to both cases

     24    involving FDUTPA and tortious interference.         Judge Cohn found

     25    that.
                    FRANCINE C. SALOPEK, OFFICIAL COURT REPORTER
                                     (954)769-5686
Case 0:19-cv-60487-RKA Document 129-1 Entered on FLSD Docket 03/27/2020 Page 13 of
                                       45
                                                                         13


      1              THE COURT:    In the context of a monopoly, an antitrust

      2    case that the government was permitting.         In other words, the

      3    government was permitting a company to engage in antitrust or

      4    monopolistic activities.      There's no antitrust claims here.

      5    Antitrust claims were at the heart of Pennington and Noerr, so

      6    it makes sense that the Eleventh Circuit would think that an

      7    antitrust claim would implicate the Noerr-Pennington doctrine,

      8    but this isn't an antitrust case.       And I don't think you -- I

      9    haven't seen, and you haven't cited, a case from the Eleventh

     10    Circuit that suggests that in a private dispute involving no

     11    antitrust regulations that Noerr-Pennington applies.

     12              But even if Noerr-Pennington applied to a private case

     13    involving no antitrust violations, it still wouldn't apply in

     14    any case that I've seen or that you've cited, other than

     15    Hard2Find out of the Ninth Circuit, in the context of a

     16    situation where the defendant has not threatened the third

     17    party with an assertion of its own rights against that third

     18    party.

     19              MR. VINE:    So, we did assert our own rights, but --

     20              THE COURT:    Not against Amazon, you didn't.       I read --

     21    that is not correct.     The allegations in the complaint are not

     22    that you threatened Amazon with litigation against Amazon.           Are

     23    you suggesting that that's incorrect?

     24              MR. VINE:    No, your Honor, I --

     25              THE COURT:    You did not.
                    FRANCINE C. SALOPEK, OFFICIAL COURT REPORTER
                                     (954)769-5686
Case 0:19-cv-60487-RKA Document 129-1 Entered on FLSD Docket 03/27/2020 Page 14 of
                                       45
                                                                         14


      1              MR. VINE:    I got it.    So --

      2              THE COURT:    And so, it's different that Hard2Find in

      3    that very material respect.

      4              MR. VINE:    I'm back to Atico, where it says, and it

      5    recognizes by Judge Cohn:

      6              "A form of litigation immunity akin to the

      7         immunity provided by Noerr-Pennington doctrine applies

      8         to nonantitrust cases, such as FDUTPA and tortious

      9         interference claims at issue in this action."

     10              THE COURT:    That's not an Eleventh Circuit case.

     11              MR. VINE:    It's a Southern District, Judge Cohn.

     12              THE COURT:    It's not persuasive, it's not binding,

     13    there are no -- there's no circuit court of the United States

     14    case, other than Hard2Find in the Ninth Circuit, that extends

     15    it anywhere near this context.

     16              And even in Atico, there was an assertion of

     17    litigation rights by the defendant against the third party,

     18    which is not present here.      So, even if Atico was right, which

     19    I don't believe it is, even if Atico were right, it would still

     20    be inapposite here, because it involves an ingredient that we

     21    just don't have in this complaint, which is an assertion of

     22    your rights against Amazon, which you did not do and which did

     23    occur in Atico.

     24              All of that aside, there's still their allegation that

     25    the entire purpose of it was to kick out this other side
                    FRANCINE C. SALOPEK, OFFICIAL COURT REPORTER
                                     (954)769-5686
Case 0:19-cv-60487-RKA Document 129-1 Entered on FLSD Docket 03/27/2020 Page 15 of
                                       45
                                                                         15


      1    business, who's making a profit off of your own product, which

      2    you don't like, and that the whole thing was false and

      3    therefore a sham.     They've alleged that.

      4              I understand you don't like that allegation.          I

      5    understand you don't agree with it.        I understand it's your

      6    position that it may ultimately prove completely untrue.            But

      7    they've alleged it and they get to conduct discovery on it.

      8              What more do they have to say -- do they have to use

      9    the actual word "sham"?

     10              MR. VINE:    I want to -- I don't want to interrupt,

     11    but --

     12              THE COURT:    You go ahead.

     13              MR. VINE:    Whenever -- I certainly don't want to be

     14    disrespectful in any way.

     15              THE COURT:    You're not being disrespectful.       You

     16    should just -- what is it that they've failed to allege that

     17    they should allege?

     18              MR. VINE:    A couple of things.

     19              THE COURT:    Other than the word "baseless," because I

     20    think they've said it was false and fraudulent and that's even

     21    worse than baseless.     So, to the extent they had to use the

     22    word "baseless," they've used "false," which is probably better

     23    for them in terms of what they've alleged than what you've

     24    suggested they should have alleged.

     25              MR. VINE:    So, I recall them using the word "wrongful"
                    FRANCINE C. SALOPEK, OFFICIAL COURT REPORTER
                                     (954)769-5686
Case 0:19-cv-60487-RKA Document 129-1 Entered on FLSD Docket 03/27/2020 Page 16 of
                                       45
                                                                         16


      1    and the word "false."      I don't recall the word "fraud."

      2              THE COURT:    Is the word "false," "fraudulent" -- are

      3    those different in your view?

      4              MR. VINE:    The allegation about -- there is a specific

      5    allegation that it is false.       There's also a specific

      6    allegation it's wrongful.       Something could being wrongful and

      7    not baseless.    Something could be false also and not baseless.

      8              THE COURT:    I'm sorry.    How could something be false

      9    and not baseless?

     10              MR. VINE:    Somebody can make a statement -- I don't --

     11    by the way, I don't think we did anything wrong.          Let me start

     12    off with that.

     13              THE COURT:    I know that.

     14              MR. VINE:    Right.    But somebody can make a false

     15    statement not intentionally, or somebody can make a false

     16    statement that's not baseless.

     17              THE COURT:    Do you interpret their complaint as

     18    being -- as alleging that you unintentionally made a false

     19    statement?    Is that what you're interpreting?

     20              MR. VINE:    No.   I'm interpreting that they haven't

     21    alleged --

     22              THE COURT:    That's not my question.      Do you interpret

     23    their complaint as suggesting that you unintentionally made

     24    false statements?

     25              MR. VINE:    That's not the standard.
                    FRANCINE C. SALOPEK, OFFICIAL COURT REPORTER
                                     (954)769-5686
Case 0:19-cv-60487-RKA Document 129-1 Entered on FLSD Docket 03/27/2020 Page 17 of
                                       45
                                                                         17


      1              THE COURT:    No, no, no.    The standard is we view the

      2    complaint in the light most favorable to them.          So, they've

      3    said it was wrong, they've said it was false.         You're saying

      4    that the clearest way to understand what they're saying is that

      5    it's not fraudulent or baseless, because they could have meant

      6    that it was unintentionally false.        Is that what you think the

      7    clearest interpretation of their allegation in the complaint

      8    is, given what they've written?

      9              MR. VINE:    I would like to read from the case -- the

     10    two cases what it's supposed to allege.

     11              THE COURT:    You're not answering my question.

     12              MR. VINE:    I don't believe it's clear from their

     13    complaint.

     14              THE COURT:    That's not what the question is.        The

     15    question is whether -- let's go back.        You said they needed to

     16    use the word "baseless."      They've used -- they say, We've used

     17    the word "false" and "wrongful."       What else do we have to say?

     18              Your response to that is, Well, by saying that it was

     19    false, it could have been that it was wrongful -- I'm not sure

     20    how it would have been wrongful and false if it was

     21    unintentionally wrong, but we'll get to that -- but even so,

     22    given that they say it was wrongful and false, and that the

     23    entire purpose was to kick out competition you didn't like, is

     24    the fairest reading of the complaint, reading all reasonable

     25    inferences in favor of the plaintiff, as we're required to do
                    FRANCINE C. SALOPEK, OFFICIAL COURT REPORTER
                                     (954)769-5686
Case 0:19-cv-60487-RKA Document 129-1 Entered on FLSD Docket 03/27/2020 Page 18 of
                                       45
                                                                         18


      1    at this stage of the litigation, that they are alleging that

      2    you unintentionally, harmlessly, and for reasons that are not

      3    your fault made a statement that coincidentally ended up being

      4    false?

      5               MR. VINE:    No.   I -- the answer is, I don't think

      6    the -- my opinion is, I don't believe the complaint is clear in

      7    any respect as it relates to that issue.         And more importantly,

      8    what the case law says, they do not meet.

      9               And I would like to read from the case, what it

     10    specifically says under the Rock River case.         It must be,

     11    quote, "objectively baseless" -- I understand we don't want to

     12    use the word "baseless" -- "in a (sic) sense" -- and this is

     13    what they need -- "that no reasonable litigant could

     14    realistically expect success on the merits and an attempt to

     15    interfere with the business relationship of that competition."

     16    That's number one.

     17               And even if they got past that under the false and

     18    wrongful language that we're addressing, they need to argue the

     19    second point, which there is nowhere in.         The second point

     20    is -- and this is in the Orange Lake case that they cite -- so,

     21    even if it was, quote/unquote, baseless, "plaintiff must

     22    show" --

     23               THE COURT:   Or false, wrongful and false.       Let's call

     24    it what they call it.

     25               MR. VINE:    Okay.   Even if it was false and wrongful,
                    FRANCINE C. SALOPEK, OFFICIAL COURT REPORTER
                                     (954)769-5686
Case 0:19-cv-60487-RKA Document 129-1 Entered on FLSD Docket 03/27/2020 Page 19 of
                                       45
                                                                         19


      1    "plaintiff must show that the petitioning party," meaning us,

      2    "had the subjective intent to inhibit competition rather than

      3    seek redress."    There is nowhere in there does it say that.             It

      4    does not say that.     That's how you get the sham exception.

      5              I've reviewed the complaint.       You can maybe try to

      6    extrapolate from something, but I have not reviewed anything.

      7              More important, they haven't even alleged that we were

      8    competitors.    There's nowhere in the complaint that they've

      9    alleged that we're competitors.

     10              THE COURT:    You sell the same product.

     11              MR. VINE:    No.   We make the product.

     12              THE COURT:    But you sell it.

     13              MR. VINE:    No.   We make the product.     They --

     14              THE COURT:    You're talking to me as if I haven't read

     15    every single -- I don't know what has led you to believe that

     16    I'm the kind of judge that just came to this hearing without

     17    reading -- spending many hours reading all of your cases, all

     18    of your papers, and everything in the complaint.

     19              I should address both parties.       I know this is the

     20    first time you're appearing here in front of me.          For the next

     21    time that any of you appear in front of me, please know I read

     22    everything.    I'm here very late.     I work every weekend.      I'm

     23    here at six in the morning every single day so that I can come

     24    to this hearing having read everything.        I have read

     25    everything.
                    FRANCINE C. SALOPEK, OFFICIAL COURT REPORTER
                                     (954)769-5686
Case 0:19-cv-60487-RKA Document 129-1 Entered on FLSD Docket 03/27/2020 Page 20 of
                                       45
                                                                         20


      1               MR. VINE:    Okay.

      2               THE COURT:   You're saying that they do not allege that

      3    you are competitors.     Your response is that you manufacture the

      4    product.    I know that you manufacture the product.        But you

      5    also don't just manufacture it, you then sell it.          They also

      6    then sell that product.      Doesn't that mean you're in

      7    competition against each other?

      8               MR. VINE:    Well --

      9               THE COURT:   We're drawing all reasonable inferences at

     10    this stage of the -- let's say you're right, you're going to

     11    win at summary judgment, you're going to crush them, you're

     12    going to get millions of dollars in attorneys' fees, it's going

     13    to be wonderful.

     14               MR. VINE:    Sure.

     15               THE COURT:   But the question at this stage of the

     16    litigation is whether they've alleged it, and not just whether

     17    they've alleged it, whether when we draw all the allegations in

     18    their favor and draw all reasonable inferences on their behalf,

     19    they say you both manufacture -- excuse me -- you manufacture,

     20    and you both sell the same product.

     21               MR. VINE:    That's correct.

     22               THE COURT:   Isn't it a reasonable inference that

     23    you're competitors?

     24               MR. VINE:    Your Honor, yes.    And I don't want to get

     25    away from what I was saying, the thrust of my argument on the
                    FRANCINE C. SALOPEK, OFFICIAL COURT REPORTER
                                     (954)769-5686
Case 0:19-cv-60487-RKA Document 129-1 Entered on FLSD Docket 03/27/2020 Page 21 of
                                       45
                                                                         21


      1    sham issue, because I shouldn't have even raised the

      2    competition issue.

      3               On that sham issue, they have not alleged -- and I

      4    continue to believe they have not alleged -- that they show

      5    that my client had the subjective intent to inhibit competition

      6    rather than seek redress.      They have not alleged that.       And

      7    that is how you fit within the exception.

      8               So, it's not only it has to be baseless, fraud,

      9    wrongful, it's end.     And that's actually in the case that they

     10    cited, which was the Orange Lake case.

     11               And then, of course, there's a number of other reasons

     12    why I believe the complaint should be dismissed, because you

     13    have pleading deficiencies as well.

     14               THE COURT:   So, they allege in Count 1 that -- and

     15    this is in paragraph 23 -- they allege that defendant

     16    intentionally -- I guess that eliminates the whole -- you know

     17    what, if I had just raised that before, we wouldn't have even

     18    had to engage in that discussion, because they do say it was

     19    intentional.    So -- they do say it was fraudulent, in other

     20    words.    So, I stand by what I said before.       "The defendant

     21    intentionally and without justification" -- meaning baseless, I

     22    think, sham -- "interfered with the business relationship by

     23    falsely accusing plaintiffs of selling counterfeit merchandise

     24    in their online store and by causing Amazon to shut down their

     25    store."
                     FRANCINE C. SALOPEK, OFFICIAL COURT REPORTER
                                      (954)769-5686
Case 0:19-cv-60487-RKA Document 129-1 Entered on FLSD Docket 03/27/2020 Page 22 of
                                       45
                                                                         22


      1              And then in Count 2, they claim that these practices

      2    that you engaged in were unfair, and they were deceptive.            In

      3    paragraph 28, they say they were deceptive and unfair because

      4    you falsely reported to Amazon that they were selling

      5    counterfeit merchandise.

      6              And in Count 3 --

      7              MR. VINE:    You know, I look at those as resuscitation

      8    of the case law and the elements and mere statements.           They are

      9    not factual at all.     But I understand the Court's position.            I

     10    don't want to --

     11              THE COURT:    Okay.   I don't want to spend more time on

     12    this.

     13              MR. VINE:    That's right.

     14              THE COURT:    Let's go to the other counts.

     15              With respect to wrongful interference -- excuse me --

     16    tortious interference with a business relationship, you raise

     17    several arguments.

     18              The first argument is that the relationship was a past

     19    relationship, and that there was no evidence of any ongoing

     20    relationship.    I guess my question is:      They were on Amazon,

     21    that relationship was one that they're claiming you interfered

     22    with as well.    You're on Amazon.     They're on Amazon.     As a

     23    result, they allege, as a result of what you sent over to

     24    Amazon, that relationship was cut off, and that relationship

     25    was the sine qua non of their business.
                    FRANCINE C. SALOPEK, OFFICIAL COURT REPORTER
                                     (954)769-5686
Case 0:19-cv-60487-RKA Document 129-1 Entered on FLSD Docket 03/27/2020 Page 23 of
                                       45
                                                                         23


      1              Why isn't that enough to prove an ongoing relationship

      2    that was cut off by your allegedly wrongful interference?

      3              MR. VINE:    So if the relationship that they're talking

      4    about is Amazon, I think that would be sufficiently identified.

      5              THE COURT:    That's what they say in their response.

      6              MR. VINE:    But in -- the way I read the complaint --

      7    but your Honor -- obviously, everybody interprets things

      8    differently -- in paragraph 21, it says:         "Plaintiffs had and

      9    continue to have a business relationship with identifiable

     10    customers who shop in their online store at Amazon."          So, the

     11    way I read this complaint -- and I have argued a number of

     12    these tortious interference cases -- that would be something in

     13    other cases I've had that would not have passed muster, because

     14    that's not identifiable as customers and that wouldn't be

     15    sufficiently identified.

     16              THE COURT:    Well, but it's certainly alleged in the

     17    complaint that they have an ongoing business relationship with

     18    Amazon, is it not?

     19              MR. VINE:    They certainly allege that they were an

     20    online store on Amazon, and that they were shut down.

     21              THE COURT:    And that they were making money off of

     22    that relationship.

     23              MR. VINE:    Right.

     24              THE COURT:    They're alleging.

     25              MR. VINE:    Whether they were actually making money is
                    FRANCINE C. SALOPEK, OFFICIAL COURT REPORTER
                                     (954)769-5686
Case 0:19-cv-60487-RKA Document 129-1 Entered on FLSD Docket 03/27/2020 Page 24 of
                                       45
                                                                         24


      1    a whole separate issue.

      2              THE COURT:    Who knows.

      3              MR. VINE:    Yeah.   I mean there's a whole lot of what I

      4    would call misstatements in here, but that's a separate day.

      5              But more importantly, though, paragraph 21, if your

      6    Honor is fine with leaving it in as it relates to Amazon, sure,

      7    I get that.    But as it relates to the customers --

      8              THE COURT:    Do you want them to change it so it says:

      9    Plaintiffs had and continue to have a business relationship

     10    with identifiable customers who shop in their online store on

     11    Amazon and a business relationship with Amazon?

     12              MR. VINE:    No, no, I want actually them to -- it to be

     13    dismissed as it relates to any, quote, unidentifiable

     14    customers.    They have to identify them.

     15              THE COURT:    I don't think they do have to identify

     16    them.   They just have to show that they're a going concern

     17    selling to businesses, which is what they alleged, and that as

     18    a result of the interference, those customers went dry, which

     19    they allege.    I don't think they have to point to an individual

     20    customer that they were doing business with and that stopped

     21    doing business with them.      That would be true if there was a

     22    past customer, which is what all of your cases stand for.

     23              Your cases stand for the proposition that if I was

     24    doing business with one past customer -- say I had sold, you

     25    know, a whole crate of apples to somebody two years ago, and
                    FRANCINE C. SALOPEK, OFFICIAL COURT REPORTER
                                     (954)769-5686
Case 0:19-cv-60487-RKA Document 129-1 Entered on FLSD Docket 03/27/2020 Page 25 of
                                       45
                                                                         25


      1    then, you know, a third party came in and said some nasty

      2    things about me to the apple buyer, and I say, Hey, you

      3    tortiously interfered with my business relationship with the

      4    apple buyer, I think it's fair for you to say, Hey, that's a

      5    past relationship, it was a year or two ago, there's nothing

      6    ongoing about it, I don't know that there's enough there to

      7    show that I wrongfully interfered.

      8               On the other hand, they're alleging -- again, I have

      9    no idea if they've sold ever a single Youngblood product, but

     10    they're alleging that they're online, and that on a constant

     11    basis, they're selling these products to people in the

     12    marketplace, and that that's not a past thing, that these

     13    customers are ongoing, that they're present, and that it

     14    stopped only when the Amazon letter -- excuse me -- the

     15    Youngblood letter came into Amazon.        That's what they've

     16    alleged.

     17               So, I'm going to deny the motion with respect to that

     18    aspect of the claim.

     19               MR. VINE:   May I just cite to the Bortell

     20    case vs. White Mountains Insurance, and that is a -- obviously,

     21    it's a Fourth District Court of Appeals, DCA, because this is a

     22    Florida state law claim.      As it relates to that, I'm just gonna

     23    read from it what that case says.

     24               "This cause of action requires a business

     25          relationship evidenced by an actual and identifiable
                    FRANCINE C. SALOPEK, OFFICIAL COURT REPORTER
                                     (954)769-5686
Case 0:19-cv-60487-RKA Document 129-1 Entered on FLSD Docket 03/27/2020 Page 26 of
                                       45
                                                                         26


      1          understanding or agreement with (sic) all probability

      2          would have been completed if the defendant had not

      3          interfered.    "In Ethan Allen" -- and that's from the

      4          Florida Supreme Court case -- "a furniture

      5          distributor, Georgetown, sued its manufacturer, Ethan

      6          Allen, claiming tortious interference with its

      7          customers past, present, and future.        Georgetown

      8          contended" -- and then it goes on and on to talk

      9          about it.

     10              And then the Court found that they needed to identify

     11    the specific customers.      That is just the case law that I

     12    understood it to be.     I understand the Court's ruling.        But I

     13    have had other tortious interference cases, whether they be

     14    contracts, they have to attach the contract, or it's identify

     15    the contract, or in this case, a business relationship.           And

     16    I've had those cases.      And the Courts have even said in those

     17    cases, you know, you don't have to identify necessarily

     18    specifically if you know all current customers or past

     19    customers.    They have identified no one.       It is completely, in

     20    my opinion, vague and overbroad and not sufficient.

     21              THE COURT:    The next claim is that they've failed to

     22    identify or allege that the interference was justified.           That

     23    is a clear factual question, and they've alleged that it was

     24    both intentionally wrongful and false.        If it's intentionally

     25    wrongful and false, it cannot be justified.         It's a fact
                    FRANCINE C. SALOPEK, OFFICIAL COURT REPORTER
                                     (954)769-5686
Case 0:19-cv-60487-RKA Document 129-1 Entered on FLSD Docket 03/27/2020 Page 27 of
                                       45
                                                                         27


      1    question.    The Courts in Florida have said that repeatedly.

      2    And so, I'm going to deny the motion with respect to that

      3    aspect of the claim.

      4              You also separately challenge the FDUTPA count.          You

      5    allege that they don't plead sufficiently that the conduct was

      6    unfair or deceptive.     To the contrary, they plead that it was

      7    both unfair and deceptive.      To the extent that they haven't

      8    proven it, I totally agree with you, but all --

      9              MR. VINE:    They just simply just state that.        I mean

     10    if that's sufficient --

     11              THE COURT:    What do they have to do to say more than

     12    that?   Why do we assume that they have to come in here with

     13    mounds of evidence at the lawsuit phase and prove it?           They've

     14    told you that you said things that were false, that they were

     15    knowingly false, that they were wrongful, that they hurt their

     16    business.    What other than, You said something knowingly false

     17    about me, and that my business was hurt as it relates to -- as

     18    a direct result of that knowingly false thing that you said,

     19    if -- assuming that were true.       Let's put it in this paradigm.

     20              Let's assume that they say you knowingly sent a false

     21    letter about me to Amazon, the lifeblood of my business, and as

     22    a direct result of that letter, Amazon shut me down, and I made

     23    no money as a result, or I lost money as a result.          Does that

     24    seem unfair, if that were true?       It's, I think, consistent with

     25    my definition of unfair.
                    FRANCINE C. SALOPEK, OFFICIAL COURT REPORTER
                                     (954)769-5686
Case 0:19-cv-60487-RKA Document 129-1 Entered on FLSD Docket 03/27/2020 Page 28 of
                                       45
                                                                         28


      1              Would it be deceptive?      I think that goes to your next

      2    point, which I was about to get to, which is the question of

      3    whether it's deceptive from the perspective of the maker.

      4    Certainly they've said it was deceptive in that they've said it

      5    was intentionally false and wrongful.

      6              So then your point is, Well, but it has to be

      7    deceptive also from the perspective of the listener, which is

      8    true under the law.     The question is whether they've alleged

      9    that a reasonable person would have been deceived,

     10    sufficient -- facts sufficient to show that a reasonable person

     11    would have been deceived by the letter.

     12              And they've shown that the largest company, perhaps

     13    the most sophisticated company in the history of our planet was

     14    deceived by the letter.      Is that a reasonable person?       I submit

     15    to you it's a far higher standard than the reasonable person

     16    standard.    The reasonable person standard is a low bar.         Amazon

     17    is as sophisticated as they get, and they're alleging that they

     18    were deceived.

     19              So, I will deny the motion with respect to the FDUTPA

     20    count.

     21              With respect to defamation, first you say that the

     22    plaintiffs have failed to plead facts that would meet the

     23    publication requirement under defamation.

     24              Let me ask the plaintiff with respect to that, how

     25    come the letters were not attached to the complaint?
                    FRANCINE C. SALOPEK, OFFICIAL COURT REPORTER
                                     (954)769-5686
Case 0:19-cv-60487-RKA Document 129-1 Entered on FLSD Docket 03/27/2020 Page 29 of
                                       45
                                                                         29


      1               MS. BLACK:    We only had notices from Amazon that

      2    regurgitated that they got a complaint that it was counterfeit.

      3               THE COURT:    I see.   You're not in possession of the

      4    letters.

      5               MS. BLACK:    That's correct.

      6               THE COURT:    Understood.   Okay.

      7               So, they have alleged that Amazon sent letters on

      8    particular dates.      They actually list the dates in the

      9    complaint.    I just dealt with a defamation motion to dismiss in

     10    another case where there were no dates; there were just date

     11    ranges.    And I'm sure you know the law is clear that so long as

     12    the date ranges are sufficiently narrow, that is sufficient.

     13    But they've done far more than that.        They've given specific

     14    dates of when those allegedly defamatory statements were

     15    published.    They've alleged, based on the fact that Amazon then

     16    contacted them, that those defamatory statements were published

     17    to a third party, Amazon, which, of course, is an element of

     18    the charge.

     19               And so, the only remaining argument I think that you

     20    have is that they haven't sufficiently alleged who the specific

     21    individual at Amazon is who made that claim.         How would they

     22    know that?

     23               MR. VINE:    Youngblood, I assume you mean, but, yes.

     24               THE COURT:    Excuse me.    Who at Youngblood?    How would

     25    they know that without seeing the letters or getting into
                     FRANCINE C. SALOPEK, OFFICIAL COURT REPORTER
                                      (954)769-5686
Case 0:19-cv-60487-RKA Document 129-1 Entered on FLSD Docket 03/27/2020 Page 30 of
                                       45
                                                                         30


      1    discovery?    It's a little bit of a catch-22.       And the law can

      2    sometimes be draconian and unfair, but I refuse to believe that

      3    it's that draconian and unfair in that it would say that

      4    they've alleged every other aspect of defamation, they've even

      5    alleged who it came from, Youngblood, but they haven't

      6    identified the exact individual at Youngblood who clicked

      7    "send" on the email precisely because they haven't been allowed

      8    discovery, and that that should be the fact that prohibits them

      9    from taking discovery.      That would be the definition of a

     10    catch-22.    So, I'll deny the motion with respect to that

     11    aspect.

     12              You say that the plaintiffs have failed to plead facts

     13    that Youngblood's alleged statement to Amazon was false.           I

     14    disagree.

     15              MR. VINE:    Yeah, yeah, as it relates to the

     16    defamation, I think the only, what I would say, real argument

     17    that we would rely on is really what we call about the single

     18    publication rule.

     19              THE COURT:    I wanted to -- that is -- now we've gotten

     20    to what I think is the most interesting part of the case.

     21    Before we get to that, though, let me just -- I think that's

     22    your only argument with respect to trade liable, other than --

     23              MR. VINE:    That's the only one we're gonna rely on at

     24    this point.

     25              THE COURT:    Understood.    Okay.   Fair enough.
                     FRANCINE C. SALOPEK, OFFICIAL COURT REPORTER
                                      (954)769-5686
Case 0:19-cv-60487-RKA Document 129-1 Entered on FLSD Docket 03/27/2020 Page 31 of
                                       45
                                                                         31


      1              MR. VINE:    I got the picture already.

      2              THE COURT:    Okay.   So, I'll deny the trade liable

      3    motion as it applies to the elements.

      4              The single action rule, you know, at first, I didn't

      5    understand it.    It seems to me that the single action rule

      6    applies for the reason that you've stated, which is that if the

      7    defendant has a justifiable First Amendment defense, that's A,

      8    then it would be unfair for a plaintiff to circumvent the

      9    requirements of that constitutional defense by bringing a claim

     10    that doesn't implicate those defenses, say a tortious

     11    interference claim.     That would be unfair.

     12              Similarly, because the First Amendment is implicated

     13    by defamatory statements, the law, New York Times vs. Sullivan

     14    and other cases have said -- the law has said that there are

     15    heightened elements that are required for purposes of alleging

     16    defamation.    And, again, it would be unfair for a plaintiff to

     17    circumvent the requirements of those higher elements, which

     18    were built in to protect the constitutional rights of

     19    defendants, by simply going and alleging a cause of action that

     20    does not implicate those elements.

     21              But here's the response that they make, which I think

     22    is persuasive, and I want to hear about it from you.

     23              The response they make is that all of that is true.

     24    Of course, that's true.      The problem is all of that, as a

     25    matter of logic, only comes into play if the defamation suit
                    FRANCINE C. SALOPEK, OFFICIAL COURT REPORTER
                                     (954)769-5686
Case 0:19-cv-60487-RKA Document 129-1 Entered on FLSD Docket 03/27/2020 Page 32 of
                                       45
                                                                         32


      1    itself fails.    In other words, if the cause of action for

      2    defamation fails, then we as a legal society assume it failed

      3    either because there was a legitimate constitutional defense,

      4    A, or because the plaintiff failed to meet the heightened

      5    elements of the defamatory claim, which implicates those higher

      6    standards that we require because of the First Amendment

      7    freedom.

      8               And if that's true, then, of course, all other claims

      9    that arise out of the defamation claim should be dismissed.

     10    Because, again, it would be unfair to allow them to proceed if

     11    you haven't met the elements with respect to the constitutional

     12    defenses.

     13               However, until that defamation claim has been deemed

     14    to fail for one of those two reasons, defenses or failure to

     15    meet the heightened elements under the Constitution, then why

     16    can't the tortious interference claim or the trade liable

     17    claim, as the case may be, proceed?

     18               MR. VINE:    I'm gonna -- so, I recall that we had a

     19    case that was cited --

     20               THE COURT:    So, they cited -- I'll tell you the way it

     21    goes.   They've cited three cases in their response that are

     22    directly on point.      One case is Callaway Land and Cattle,

     23    C-A-L-L-A-W-A-Y, Land and Cattle Company vs. Banyon Lakes,

     24    B-A-N-Y-O-N, and that's 831 So.2d 204, from the Fourth District

     25    Court of Appeal.     And in that case, the Fourth District made
                    FRANCINE C. SALOPEK, OFFICIAL COURT REPORTER
                                     (954)769-5686
Case 0:19-cv-60487-RKA Document 129-1 Entered on FLSD Docket 03/27/2020 Page 33 of
                                       45
                                                                         33


      1    clear that the, quote:

      2              "Single publication/single action rule does not

      3          permit multiple actions when they arise from the same

      4          publication upon which a failed defamation claim is

      5          based.   The rule is designed to prevent plaintiffs

      6          from circumventing a valid defense to defamation by

      7          recasting essentially the same facts into several

      8          causes of action, all meant to compensate for the

      9          same harm.    Thus, if the defamation count fails, the

     10          other counts based on the same publication must fail

     11          as well, because the same privileges and defenses

     12          necessarily apply."

     13              MR. VINE:    So, we're in agreement.      I agree with that.

     14              THE COURT:    Okay.   And this is a long-winded way of me

     15    asking you a question, which is:       Do you agree that if I

     16    dismiss the defamation claims, I must also dismiss the

     17    wrongful -- the tortious interference and trade liable claims?

     18    But at least at this stage, if I deny your motion as to the

     19    defamation claims, then I have to -- then I can deny your

     20    motion as to the other claims as well?

     21              MR. VINE:    I do not.    I do not agree.

     22              THE COURT:    Oh, so then we're not in agreement.

     23              MR. VINE:    I agree on the first part, meaning if you

     24    dismiss the defamation claim, then you have to dismiss all --

     25              THE COURT:    I agree with that, and I think they agree
                    FRANCINE C. SALOPEK, OFFICIAL COURT REPORTER
                                     (954)769-5686
Case 0:19-cv-60487-RKA Document 129-1 Entered on FLSD Docket 03/27/2020 Page 34 of
                                       45
                                                                         34


      1    with that.    Is that correct?

      2              MS. BLACK:    Yes, your Honor.

      3              MR. GOODMAN:     Yes.

      4              MR. VINE:    Okay.   So, the other part is, though, if

      5    they're -- I don't believe they're able to proceed, though, at

      6    this point in defamation, liable, tortious interference all

      7    from the same publication.        That's where the disagreement is.

      8    I understand your Honor's ruling and --

      9              THE COURT:    Well, I haven't ruled yet.

     10              MR. VINE:    I got it from the implication, from the

     11    response to it.     The way I read the case law, the way I read it

     12    is -- and it's maybe the inverse of what the Court has stated

     13    in Callaway and all these other cases -- that all -- they

     14    dismiss cases in -- at the motion to dismiss stage.          Now,

     15    granted --

     16              THE COURT:    Only when the defamation claim is also

     17    dismissed.    And, in fact, if you look at -- they actually do

     18    cite a couple of federal district court cases for this

     19    proposition.    And I'll just tell you the citation.        Give me one

     20    second.

     21              MR. VINE:    Sure.

     22              (Pause)

     23              THE COURT:    This is Synergy Billing vs. Priority

     24    Management Group, and it's a 2017 case from the Middle District

     25    of Florida.    In that case, the Middle District said:
                     FRANCINE C. SALOPEK, OFFICIAL COURT REPORTER
                                      (954)769-5686
Case 0:19-cv-60487-RKA Document 129-1 Entered on FLSD Docket 03/27/2020 Page 35 of
                                       45
                                                                         35


      1               "The single action rule does not bar plaintiff's

      2          properly pled claims.     The single action rule applies

      3          only to multiple actions when they arise from the

      4          same publication, but only upon which a failed

      5          defamation claim is based."

      6               Here, the plaintiffs' claim for tortious interference,

      7    and then they basically said that it doesn't arise from the

      8    same --

      9               MR. VINE:    That's what I understood.     If it arose from

     10    the same thing, that you can't proceed.        If I'm wrong, I'm

     11    wrong.    But I understood the --

     12               THE COURT:   Let me just get to my question.       In your

     13    reply, you didn't cite any cases that suggest the opposite,

     14    that you could deny a motion with respect to the defamation,

     15    but that even then, you must dismiss the tortious interference

     16    and/or other claims, like the trade liable claim, on the

     17    grounds of the single publication rule, is that correct?

     18               MR. VINE:    That's correct.    The way I read that case,

     19    though, is in that case, it did not arise from the same -- the

     20    tortious interference claim did not arise from the defamation

     21    statement.    That's the way I read that case.

     22               THE COURT:   What about Baker vs. Joseph, which is a

     23    Judge Ungaro decision from our district, and that was in 2013,

     24    where she decided that -- which is exactly directly on point --

     25    she basically said, Look, you haven't alleged enough in the
                     FRANCINE C. SALOPEK, OFFICIAL COURT REPORTER
                                      (954)769-5686
Case 0:19-cv-60487-RKA Document 129-1 Entered on FLSD Docket 03/27/2020 Page 36 of
                                       45
                                                                         36


      1    defamation count, so I'm going to allow you to replead.           And

      2    then she says, Because I've granted you leave -- to the

      3    plaintiff -- because I've granted you leave to amend your

      4    defamation count, quote, "any determination on whether the

      5    single publication rule bars the other counts is premature at

      6    present."    The natural inference being that the reason that

      7    it's premature is because if the subsequent amendment

      8    sufficiently pled the defamation count, then the single

      9    publication rule wouldn't apply, right?

     10              MR. VINE:    I think that's an inference that you could

     11    extrapolate from that.

     12              THE COURT:    And I'm assuming you think she's wrong

     13    about that, but --

     14              MR. VINE:    Well, I actually tried a case in front of

     15    Judge Ungaro.    I would never tell Judge Ungaro she's wrong

     16    about anything.

     17              THE COURT:    You know what, that's the wisest thing

     18    you've said today.

     19              MR. VINE:    Oh, that makes me feel even better.

     20              THE COURT:    So, I am going to allow you -- my point is

     21    in all of this discussion, I'm going to allow you to reraise

     22    all of these arguments at the summary judgment phase to the

     23    extent that they haven't been proved in discovery, that's with

     24    respect to all the claims, and then I'm going to allow you to

     25    reraise the Noerr-Pennington argument at summary judgment.           And
                    FRANCINE C. SALOPEK, OFFICIAL COURT REPORTER
                                     (954)769-5686
Case 0:19-cv-60487-RKA Document 129-1 Entered on FLSD Docket 03/27/2020 Page 37 of
                                       45
                                                                         37


      1    I'm especially going to allow you to reraise the single

      2    publication rule at summary judgment, because if at summary

      3    judgment I do dismiss the defamation claim, then I must dismiss

      4    all of the remaining claims that arise out of that single

      5    publication.    But for the reasons I've stated, I'm going to

      6    deny the motion to dismiss.

      7              Now, let's take up the remaining motions.         There's the

      8    joint motion -- well, first, there's the motion to -- the

      9    plaintiffs' motion to strike.       I'm going to deny that motion as

     10    moot in light of my ruling.

     11              And then there's the joint motion for extension of all

     12    deadlines, which is the only motion here that I really didn't

     13    like.    So, let's talk about that.

     14              MS. BLACK:    Yes, your Honor.

     15              We just -- we spoke with defense counsel, and we just

     16    want a brief extension on the deadlines.         I know it affects all

     17    the dates.    But our issue is, because we haven't had an answer,

     18    we haven't noticed the deposition of Youngblood yet, because we

     19    want to see what their affirmative defenses are.          We have a

     20    good guess, but we need to see them pled before we can go ahead

     21    and notice that deposition.

     22              THE COURT:    What's your position?

     23              MR. VINE:    We're in agreement with the extension, your

     24    Honor.

     25              THE COURT:    Okay.
                     FRANCINE C. SALOPEK, OFFICIAL COURT REPORTER
                                      (954)769-5686
Case 0:19-cv-60487-RKA Document 129-1 Entered on FLSD Docket 03/27/2020 Page 38 of
                                       45
                                                                         38


      1              All right.    Well, then I'll grant it.       Sixty days?

      2              MS. BLACK:    Sixty days is fine, your Honor.

      3              THE COURT:    Sixty days?

      4              MR. VINE:    That's fine.

      5              THE COURT:    I'll issue an order granting the motion

      6    and extending all deadlines for 60 days.

      7              Let me say that my standing trial order makes clear,

      8    as I'm sure you both know, in I think it's Footnote 2, that you

      9    all can agree amongst yourselves to extend any

     10    discovery-related deadline, like, you know, the deadline for

     11    submission of expert reports or the taking of depositions,

     12    amongst yourselves without even having to ask me, so long as it

     13    doesn't impinge upon, you know, one of the dispositive

     14    deadlines in the case.

     15              MR. VINE:    I believe this one, though --

     16              MS. BLACK:    We asked for --

     17              THE COURT:    No, I know that you do.      I'm just saying

     18    that in the future, let's say that you thought, you know,

     19    there's a couple depositions that we haven't taken, and we

     20    don't have enough time before the discovery cutoff, you guys

     21    can agree amongst yourselves, you know, like you give me two,

     22    and I'll give you two, and do it outside of the discovery

     23    cutoff without coming to me, so long as it doesn't then require

     24    me to move the trial date, say, or the summary judgment date,

     25    or something like that.
                    FRANCINE C. SALOPEK, OFFICIAL COURT REPORTER
                                     (954)769-5686
Case 0:19-cv-60487-RKA Document 129-1 Entered on FLSD Docket 03/27/2020 Page 39 of
                                       45
                                                                         39


      1               MS. BLACK:   Certainly, your Honor.

      2               THE COURT:   Sounds like we're not settling this case

      3    anytime soon, though.

      4               MS. BLACK:   You never know.

      5               MR. VINE:    We didn't make any false or wrongful

      6    statements.

      7               THE COURT:   When is mediation set in this case?

      8               MS. BLACK:   It's -- we're -- the mediation date we had

      9    to move.    It's supposed to be, I believe, December 2nd, but I

     10    think the mediator just notified us of a conflict.          So, it's

     11    gonna be sometime in December.       We're reironning out that date.

     12               Right?

     13               THE COURT:   Okay.    All right.      Thank you all very

     14    much.   Nice to see you.     Have a nice weekend.

     15               MS. BLACK:   Thank you, your Honor.

     16               MR. VINE:    Thank you.   You, too, your Honor.

     17               (Proceedings concluded at 3:56 p.m.)

     18                                 -   -   -   -   -

     19                             C E R T I F I C A T E

     20          I hereby certify that pursuant to Section 753,

     21    Title 28, United States Code, the foregoing is a true and

     22    correct transcript from the record of proceedings in the

     23    above-entitled matter.

     24
           ____/s/Francine C. Salopek ____________    11-5-2019_____
     25    Francine C. Salopek, RMR-CRR               Date
           Official Court Reporter
                   FRANCINE C. SALOPEK, OFFICIAL COURT REPORTER
                                    (954)769-5686
Case 0:19-cv-60487-RKA Document 129-1 Entered on FLSD Docket 03/27/2020 Page 40 of40
                                       45
                                  absolutely [2] 7/8 7/9                   argued [1] 23/11
                                  accusation [1] 4/18                      argument [7] 5/14 20/25 22/18 29/19
      MR. GOODMAN: [2] 3/8 34/2
                                  accusing [1] 21/23                       30/16 30/22 36/25
      MR. VINE: [88]
                                  action [13]                              arguments [3] 11/2 22/17 36/22
      MS. BLACK: [11]
                                  actions [2] 33/3 35/3                    arise [7] 32/9 33/3 35/3 35/7 35/19
      ROOM CLERK: [1] 3/3
                                  activities [1] 13/4                      35/20 37/4
      THE COURT: [95]
                                  activity [1] 11/5                        arose [1] 35/9
      /                           address [5] 3/21 6/6 6/8 8/16 19/19      aspect [4] 25/18 27/3 30/4 30/11
      /s/Francine [1] 39/24       addressing [1] 18/18                     assert [2] 7/19 13/19
                                  affects [1] 37/16                        asserting [1] 8/11
      1                           affirmative [1] 37/19                    assertion [6] 7/25 8/2 8/5 13/17
      11 [1] 12/16                affirmed [1] 9/2                         14/16 14/21
      11-5-2019 [1] 39/24         afraid [2] 10/15 10/22                   asserts [1] 8/6
      11530 [1] 2/4               afternoon [5] 3/3 3/9 3/11 3/12 3/15     assume [4] 27/12 27/20 29/23 32/2
      12 [2] 5/24 6/5             agree [12]                               assuming [2] 27/19 36/12
      120 [1] 2/9                 agreement [4] 26/1 33/13 33/22           Atico [14]
      1401 [1] 2/5                37/23                                    attach [1] 26/14
      19-60487-CIV-RKA [1] 1/4    akin [1] 14/6                            attached [1] 28/25
      1992 [1] 12/19              AL [1] 1/7                               attempt [1] 18/14
                                  al. [1] 3/5                              attenuated [1] 5/4
      2                           allegation [6] 14/24 15/4 16/4 16/5      attorneys' [1] 20/12
      20 [2] 1/8 3/1              16/6 17/7                                authority [2] 3/18 4/3
      200 [1] 2/3                 allegations [6] 6/3 8/1 9/6 9/20 13/21   automated [2] 9/15 9/17
      2013 [1] 35/23              20/17                                    avenue [3] 2/8 11/19 11/23
      2014 [1] 8/20               allege [11]
                                  alleged [24]                             B
      2017 [1] 34/24
      2019 [3] 1/8 3/1 39/24      allegedly [2] 23/2 29/14                 B-A-N-Y-O-N [1] 32/24
      204 [2] 2/6 32/24           alleging [8]                             Baker [1] 35/22
      207B [1] 2/12               Allen [2] 26/3 26/6                      Baker vs. Joseph [1] 35/22
      21 [2] 23/8 24/5            allow [7] 6/1 32/10 36/1 36/20 36/21     Banyon [1] 32/23
      22 [2] 30/1 30/10           36/24 37/1                               bar [2] 28/16 35/1
      222 [1] 2/8                 allowed [1] 30/7                         bars [1] 36/5
      23 [1] 21/15                almost [1] 9/6                           baseless [17]
      28 [2] 22/3 39/21           alternative [1] 6/2                      basis [1] 25/11
      299 [1] 2/12                Altman [1] 1/17                          Beach [1] 2/9
      2nd [1] 39/9                Amazon [56]                              began [1] 4/13
                                  Amazon's [1] 12/3                        beginning [1] 4/10
      3                           ambit [1] 11/25                          believe [13]
      33301 [2] 2/6 2/12          amend [1] 36/3                           believes [1] 6/16
      33401 [1] 2/9               amendment [11]                           beyond [1] 6/15
      3:09 [2] 1/9 3/1            Amendment's [2] 5/12 6/24                Billing [1] 34/23
      3:56 [1] 39/17              amongst [3] 38/9 38/12 38/21             Billing vs. Priority [1] 34/23
                                  and/or [1] 35/16                         binding [1] 14/12
      6                           angry [1] 8/8                            Black [2] 2/5 3/7
      60 days [1] 38/6            answer [2] 18/5 37/17                    Blvd [1] 2/12
      666 [1] 2/3                 ante [1] 5/15                            Bortell [1] 25/19
                                  antitrust [11]                           Boulevard [1] 2/5
      7                           anytime [1] 39/3                         brief [1] 37/16
      753 [1] 39/20               aol.com [1] 2/13                         broadly [1] 6/3
      769-5686/mjsfcs [1] 2/13    Appeal [1] 32/25                         Broward [2] 2/5 2/12
                                  Appeals [1] 25/21                        built [1] 31/18
      8                           appearances [2] 2/1 3/6                  business [21]
      831 So.2d 204 [1] 32/24     apple [8]                                businesses [1] 24/17
                                  Apple's [2] 10/15 11/2                   buyer [2] 25/2 25/4
      9                           apples [1] 24/25
      954 [1] 2/13                applicable [1] 6/25                      C
                                  application [1] 12/5                     C-A-L-L-A-W-A-Y [1] 32/23
      A                           applied [4] 11/2 11/4 12/23 13/12        call [5] 9/9 18/23 18/24 24/4 30/17
      ability [1] 7/9             applies [5] 13/11 14/7 31/3 31/6 35/2    Callaway [2] 32/22 34/13
      above [1] 39/23             apply [4] 7/11 13/13 33/12 36/9          called [2] 6/13 8/19
      above-entitled [1] 39/23    Applying [1] 12/21                       Calling [1] 3/4
      abridge [1] 12/1            appreciate [2] 7/15 7/23                 carefully [1] 8/5
      abridging [2] 5/10 5/16     ARGO [3] 1/7 3/4 9/17                    Case 19-60487-Civil [1] 3/4
      abridgment [1] 11/17        argue [1] 18/18                          case vs. White [1] 25/20
Case 0:19-cv-60487-RKA Document 129-1 Entered on FLSD Docket 03/27/2020 Page 41 of41
                                       45

      C                                       contrary [1] 27/6                      discovery-related [1] 38/10
                                              counsel [2] 3/6 37/15                  discussion [2] 21/18 36/21
      catch [2] 30/1 30/10
                                              count [9]                              dismiss [14]
      catch-22 [2] 30/1 30/10
                                              Count 1 [1] 21/14                      dismissed [5] 4/22 21/12 24/13 32/9
      Cattle [2] 32/22 32/23
                                              Count 2 [1] 22/1                       34/17
      cause [3] 25/24 31/19 32/1
                                              Count 3 [1] 22/6                       dispositive [1] 38/13
      causes [1] 33/8
                                              counterfeit [6] 9/13 9/19 10/7 21/23   dispute [2] 8/1 13/10
      causing [1] 21/24
                                              22/5 29/2                              disrespectful [3] 6/9 15/14 15/15
      certify [1] 39/20
                                              Country [1] 2/3                        distributor [1] 26/5
      challenge [1] 27/4
                                              counts [3] 22/14 33/10 36/5            district [17]
      charge [1] 29/18
                                              court [17]                             DIVISION [1] 1/3
      circuit [16]
                                              Court's [2] 22/9 26/12                 doctrine [6] 4/13 11/1 11/4 12/6 13/7
      circuits [1] 12/5
                                              courtroom [1] 3/2                      14/7
      circumvent [2] 31/8 31/17
                                              Courts [2] 26/16 27/1                  dollars [1] 20/12
      circumventing [1] 33/6
                                              covers [1] 4/15                        draconian [2] 30/2 30/3
      citation [1] 34/19
                                              crate [1] 24/25                        draw [2] 20/17 20/18
      cite [4] 18/20 25/19 34/18 35/13
                                              CRR [2] 2/10 39/25                     drawing [1] 20/9
      cited [8]
                                              crush [1] 20/11                        dry [1] 24/18
      cites [1] 12/16
                                              customer [3] 24/20 24/22 24/24
      City [1] 2/4                                                                   E
                                              customers [12]
      CIV [1] 1/4
                                              cut [2] 22/24 23/2                  easier [1] 4/5
      Civil [1] 3/4
                                              cutoff [2] 38/20 38/23              East [1] 2/5
      claim [24]
                                                                                  element [1] 29/17
      claiming [2] 22/21 26/6                 D                                   elements [8]
      claims [13]
                                              date [7] 29/10 29/12 38/24 38/24    Eleventh [8]
      clause [2] 5/13 6/24
                                              39/8 39/11 39/25                    eliminates [1] 21/16
      clear [6] 17/12 18/6 26/23 29/11 33/1
                                              dates [5] 29/8 29/8 29/10 29/14     email [1] 30/7
      38/7
                                              37/17                               engage [2] 13/3 21/18
      clearest [2] 17/4 17/7
                                              DCA [1] 25/21                       engaged [1] 22/2
      clicked [1] 30/6
                                              deadline [2] 38/10 38/10            entirely [1] 7/1
      client [1] 21/5
                                              deadlines [5] 3/21 37/12 37/16 38/6 entitled [2] 5/1 39/23
      client's [1] 8/2
                                              38/14                               entity [1] 10/4
      Code [1] 39/21
                                              dealt [1] 29/9                      especially [1] 37/1
      Cohn [6] 6/14 6/14 7/24 12/24 14/5
                                              deceived [4] 28/9 28/11 28/14 28/18 Esq [3] 2/2 2/5 2/7
      14/11
                                              December [2] 39/9 39/11             essentially [1] 33/7
      Cohn's [2] 7/13 7/18
                                              December 2nd [1] 39/9               et [2] 1/7 3/5
      coincidentally [1] 18/3
                                              deceptive [8]                       et al. vs [1] 3/5
      Cole [2] 2/8 3/13
                                              decided [1] 35/24                   Ethan [2] 26/3 26/5
      comfortable [1] 4/6
                                              decision [2] 7/13 35/23             everybody [1] 23/7
      company [6] 11/9 12/18 13/3 28/12
                                              deemed [1] 32/13                    evidence [2] 22/19 27/13
      28/13 32/23
                                              defamation [26]                     evidenced [1] 25/25
      Company vs [1] 32/23
                                              defamatory [4] 29/14 29/16 31/13    ex [1] 5/15
      compensate [1] 33/8
                                              32/5                                ex ante [1] 5/15
      competition [7] 5/22 17/23 18/15
                                              defendant [17]                      exception [3] 8/15 19/4 21/7
      19/2 20/7 21/2 21/5
                                              defendant's [3] 3/18 3/23 3/23      excuse [5] 11/22 20/19 22/15 25/14
      competitors [4] 19/8 19/9 20/3 20/23
                                              defendants [2] 3/14 31/19            29/24
      complaint [27]
                                              defense [5] 31/7 31/9 32/3 33/6     expect [1] 18/14
      completed [1] 26/2
                                              37/15                               expert [1] 38/11
      computer [1] 1/25
                                              defenses [6] 4/23 31/10 32/12 32/14 extend [1] 38/9
      concern [1] 24/16
                                              33/11 37/19                         extended [3] 4/14 12/8 12/9
      concluded [1] 39/17
                                              deficiencies [1] 21/13              extends [1] 14/14
      conduct [2] 15/7 27/5
                                              deficient [1] 8/17                  extension [5] 3/20 11/13 37/11 37/16
      conflict [1] 39/10
                                              definition [2] 27/25 30/9            37/23
      congressional [1] 5/10
                                              demand [1] 5/5                      extent [3] 15/21 27/7 36/23
      consistent [1] 27/24
                                              deny [10]                           extrapolate [2] 19/6 36/11
      constant [1] 25/10
                                              deposition [2] 37/18 37/21
      constitute [1] 5/8                                                          F
                                              depositions [2] 38/11 38/19
      Constitution [1] 32/15                                                      fact [4] 26/25 29/15 30/8 34/17
                                              designed [1] 33/5
      constitutional [6] 4/23 11/17 31/9                                          facts [6] 9/20 11/5 28/10 28/22 30/12
                                              determination [2] 5/2 36/4
      31/18 32/3 32/11                                                             33/7
                                              direct [2] 27/18 27/22
      contacted [1] 29/16                                                         factual [2] 22/9 26/23
                                              directly [2] 32/22 35/24
      contended [1] 26/8                                                          fail [2] 32/14 33/10
                                              disagree [2] 5/3 30/14
      context [4] 4/20 13/1 13/15 14/15                                           failed [8]
                                              disagreement [1] 34/7
      contract [2] 26/14 26/15                                                    fails [3] 32/1 32/2 33/9
                                              discovery [8]
      contracts [1] 26/14
Case 0:19-cv-60487-RKA Document 129-1 Entered on FLSD Docket 03/27/2020 Page 42 of42
                                       45

      F                                      Hey [2] 25/2 25/4                    14/5 14/11
                                             higher [3] 28/15 31/17 32/5         Judge Cohn's [2] 7/13 7/18
      failure [1] 32/14
                                             history [1] 28/13                   Judge Ungaro [3] 35/23 36/15 36/15
      fairest [1] 17/24
                                             HOLDINGS [1] 1/7                    judgment [8]
      falls [1] 6/23
                                             Holdings, [1] 3/5                   justifiable [1] 31/7
      false [36]
                                             Holdings, Inc [1] 3/5               justification [1] 21/21
      falsely [2] 21/23 22/4
                                             Honor [18]                          justified [2] 26/22 26/25
      fault [1] 18/3
                                             Honor's [1] 34/8
      favor [2] 17/25 20/18                                                      K
                                             Honorable [1] 1/17
      favorable [1] 17/2
                                             hours [1] 19/17                     Kelsey [2] 2/5 3/7
      FDUTPA [4] 12/24 14/8 27/4 28/19
                                             hurt [2] 27/15 27/17                kick [2] 14/25 17/23
      federal [1] 34/18
                                                                                 Kissane [2] 2/8 3/13
      fees [1] 20/12                         I                                   knowingly [4] 27/15 27/16 27/18
      filed [2] 9/12 9/25
                                          I'll [8]                               27/20
      filing [1] 10/6
                                          I'm [32]                               knows [1] 24/2
      fine [3] 24/6 38/2 38/4
                                          I've [9]
      firm [1] 3/13                                                              L
                                          idea [1] 25/9
      fish [1] 10/14                                                             Lake [2] 18/20 21/10
                                          identical [1] 9/6
      fit [1] 21/7                                                               Lakes [1] 32/23
                                          identifiable [4] 23/9 23/14 24/10
      FLORIDA [9]                                                                Lakeview [1] 2/8
                                           25/25
      footing [1] 4/3                                                            Land [2] 32/22 32/23
                                          identified [4] 23/4 23/15 26/19 30/6
      Footnote [1] 38/8                                                          language [1] 18/18
                                          identify [6] 24/14 24/15 26/10 26/14
      Footnote 2 [1] 38/8                                                        largest [1] 28/12
                                           26/17 26/22
      foregoing [1] 39/21                                                        late [1] 19/22
                                          immunity [3] 12/23 14/6 14/7
      form [2] 5/8 14/6                                                          LAUDERDALE [4] 1/3 1/8 2/6 2/12
                                          impinge [1] 38/13
      FORT [4] 1/3 1/8 2/6 2/12                                                  law [11]
                                          implicate [3] 13/7 31/10 31/20
      Fourteenth [1] 5/11                                                        lawsuit [5] 5/6 7/19 10/4 10/13 27/13
                                          implicated [1] 31/12
      Fourth [3] 25/21 32/24 32/25                                               leave [2] 36/2 36/3
                                          implicates [1] 32/5
      Francine [3] 2/10 39/24 39/25                                              leaving [1] 24/6
                                          implication [2] 11/16 34/10
      fraud [2] 16/1 21/8                                                        lectern [1] 3/24
                                          inapposite [3] 7/13 8/12 14/20
      fraudulent [4] 15/20 16/2 17/5 21/19                                       led [1] 19/15
                                          inauthentic [1] 8/3
      freedom [1] 32/7                                                           legal [1] 32/2
                                          INC [2] 1/7 3/5
      FRIDAY [1] 3/1                                                             legitimate [1] 32/3
                                          incorporation [1] 5/12
      front [3] 19/20 19/21 36/14                                                letter [10]
                                          incorrect [1] 13/23
      furniture [1] 26/4                                                         letters [4] 28/25 29/4 29/7 29/25
                                          individual [3] 24/19 29/21 30/6
      G                                   inference [3] 20/22 36/6 36/10         liable [6] 30/22 31/2 32/16 33/17 34/6
                                          inferences [3] 17/25 20/9 20/18         35/16
      Garden [1] 2/4
                                          information [2] 4/8 7/4                lifeblood [1] 27/21
      Georgetown [2] 26/5 26/7
                                          ingredient [1] 14/20                   light [2] 17/2 37/10
      gonna [8]
                                          inhibit [2] 19/2 21/5                  list [1] 29/8
      Goodman [4] 2/2 2/2 3/7 3/9
                                          Insurance [1] 25/20                    listener [1] 28/7
      gorilla [1] 8/8
                                          intent [2] 19/2 21/5                   litigant [1] 18/13
      gotten [1] 30/19
                                          intentional [1] 21/19                  litigation [7] 9/9 12/22 13/22 14/6
      government [7] 4/25 11/18 12/1 12/2
                                          intentionally [6] 16/15 21/16 21/21     14/17 18/1 20/16
      12/3 13/2 13/3
                                           26/24 26/24 28/5                      LLC [2] 1/10 3/5
      grant [1] 38/1
                                          interests [1] 7/7                      logic [2] 11/14 31/25
      granted [3] 34/15 36/2 36/3
                                          interfere [1] 18/15                    long-winded [1] 33/14
      granting [1] 38/5
                                          interfered [5] 21/22 22/21 25/3 25/7   lost [1] 27/23
      grievances [6] 4/25 5/8 5/17 7/10
                                           26/3                                  love [3] 8/9 8/10 8/10
      11/18 12/2
                                          interference [19]
      grounds [2] 4/22 35/17                                                     M
                                          interpretation [1] 17/7
      Group [1] 34/24                                                            main [1] 3/22
                                          interpreting [2] 16/19 16/20
      H                                   interprets [1] 23/7                    maker [1] 28/3
                                          interrupt [1] 15/10                    Management [1] 34/24
      hand [1] 25/8
                                          inverse [1] 34/12                      manufacture [5] 20/3 20/4 20/5
      Hard2Find [13]
                                          issue [9]                              20/19 20/19
      harm [1] 33/9
                                          items [3] 9/13 9/19 10/7               manufacturer [1] 26/5
      harmlessly [1] 18/2
                                                                                 marketplace [1] 25/12
      hear [1] 31/22                      J                                      material [1] 14/3
      hearing [3] 1/16 19/16 19/24
                                          joint [3] 3/20 37/8 37/11              matter [3] 11/14 31/25 39/23
      heart [1] 13/5
                                          Jonathan [2] 2/7 3/12                  McGuire [1] 12/18
      heightened [3] 31/15 32/4 32/15
                                          Joseph [1] 35/22                       mean [9]
      helpful [1] 4/1
                                          judge [14]                             meaning [4] 7/25 19/1 21/21 33/23
      here's [1] 31/21
                                          Judge Cohn [6] 6/14 6/14 7/24 12/24    meant [2] 17/5 33/8
      hereby [1] 39/20
Case 0:19-cv-60487-RKA Document 129-1 Entered on FLSD Docket 03/27/2020 Page 43 of43
                                       45

      M                                   P                                     Products, [1] 3/5
                                                                                Products, LLC [1] 3/5
      mechanical [1] 1/24                p.m [3] 1/9 3/1 39/17
                                                                                profit [1] 15/1
      mediation [2] 39/7 39/8            Palm [1] 2/9
                                                                                prohibited [1] 5/18
      mediator [1] 39/10                 papers [1] 19/18
                                                                                prohibits [2] 5/10 30/8
      meet [4] 18/8 28/22 32/4 32/15     paradigm [1] 27/19
                                                                                properly [1] 35/2
      merchandise [2] 21/23 22/5         paragraph [4] 21/15 22/3 23/8 24/5
                                                                                proposition [2] 24/23 34/19
      mere [1] 22/8                      paragraph 21 [2] 23/8 24/5
                                                                                protect [1] 31/18
      merits [1] 18/14                   paragraph 23 [1] 21/15
                                                                                prove [3] 15/6 23/1 27/13
      Middle [2] 34/24 34/25             paragraph 28 [1] 22/3
                                                                                proved [1] 36/23
      millions [1] 20/12                 part [4] 6/6 30/20 33/23 34/4
                                                                                proven [1] 27/8
      misstatements [1] 24/4             parties [1] 19/19
                                                                                provided [1] 14/7
      mjsfcs [1] 2/13                    party [17]
                                                                                providing [1] 3/18
      money [4] 23/21 23/25 27/23 27/23  passed [1] 23/13
                                                                                publication [12]
      monopolistic [1] 13/4              patently [1] 10/12
                                                                                publication/single [1] 33/2
      monopoly [1] 13/1                  Pause [1] 34/22
                                                                                published [2] 29/15 29/16
      moot [1] 37/10                     Pennington [9]
                                                                                purposes [3] 4/1 5/9 31/15
      morning [1] 19/23                  people [1] 25/11
                                                                                pursuant [1] 39/20
      motion [26]                        perhaps [1] 28/12
                                                                                putative [1] 6/21
      motions [2] 3/17 37/7              permit [1] 33/3
      mounds [1] 27/13                   permitting [2] 13/2 13/3               Q
      Mountains [1] 25/20                person [6] 5/19 28/9 28/10 28/14
                                                                                qua [1] 22/25
      move [3] 10/25 38/24 39/9          28/15 28/16
                                                                                question [15]
      multiple [2] 33/3 35/3             person's [2] 5/18 11/17
                                                                                quote [5] 18/11 18/21 24/13 33/1
      muster [1] 23/13                   perspective [3] 4/24 28/3 28/7
                                                                                36/4
                                         persuasive [3] 6/17 14/12 31/22
      N                                                                         quote/unquote [1] 18/21
                                         petition [5] 4/24 5/8 5/11 7/9 12/2
      narrow [1] 29/12                   petitioned [1] 11/8                    R
      nasty [1] 25/1                     petitioning [4] 11/5 11/7 11/16 19/1   raise [1] 22/16
      natural [1] 36/6                   petitions [1] 6/24                     raised [2] 21/1 21/17
      near [1] 14/15                     phase [3] 5/24 27/13 36/22             ranges [2] 29/11 29/12
      New York [1] 31/13                 picture [1] 31/1                       read [18]
      nice [2] 39/14 39/14               place [1] 5/5                          reading [4] 17/24 17/24 19/17 19/17
      Ninth [7] 4/25 8/18 8/21 9/2 11/13 plaintiff [10]                         realistically [1] 18/14
      13/15 14/14                        plaintiff's [1] 35/1                   reasoned [1] 11/1
      Noerr [9]                          plaintiffs [9]                         reasons [5] 7/11 18/2 21/11 32/14
      Noerr-Pennington [8]               plaintiffs' [3] 3/17 35/6 37/9          37/5
      non [1] 22/25                      planet [1] 28/13                       recall [3] 15/25 16/1 32/18
      nonantitrust [1] 14/8              play [1] 31/25                         recasting [1] 33/7
      notice [4] 3/18 4/4 6/23 37/21     plead [4] 27/5 27/6 28/22 30/12        recognized [3] 6/15 12/5 12/5
      noticed [1] 37/18                  pleading [1] 21/13                     recognizes [1] 14/5
      notices [1] 29/1                   pled [5] 4/18 6/4 35/2 36/8 37/20      record [2] 3/6 39/22
      notified [1] 39/10                 point [13]                             recorded [1] 1/24
      nowhere [3] 18/19 19/3 19/8        pointed [1] 10/12                      redress [6] 4/25 5/17 7/10 11/18 19/3
      number [6] 11/20 11/21 11/22 18/16 points [1] 7/14
                                                                                 21/6
      21/11 23/11                        policy [1] 4/14                        refuse [1] 30/2
      number one [3] 11/20 11/22 18/16   position [3] 15/6 22/9 37/22           regulations [2] 12/7 13/11
      Number two [1] 11/21               possession [1] 29/3                    regurgitated [1] 29/2
                                         practices [2] 12/22 22/1               reironning [1] 39/11
      O                                  precisely [1] 30/7                     relationship [20]
      objectively [1] 18/11              premature [2] 36/5 36/7                rely [3] 4/2 30/17 30/23
      Official [2] 2/11 39/25            present [4] 14/18 25/13 26/7 36/6      relying [1] 4/8
      Oh [2] 33/22 36/19                 prevent [3] 5/21 11/20 33/5            remaining [3] 29/19 37/4 37/7
      Oil [1] 12/18                      Priority [1] 34/23                     replead [1] 36/1
      ongoing [5] 22/19 23/1 23/17 25/6  private [5] 11/9 11/16 12/6 13/10      reply [1] 35/13
      25/13                              13/12
                                                                                Reporter [3] 2/10 2/11 39/25
      online [5] 21/24 23/10 23/20 24/10 privileges [1] 33/11                   reports [1] 38/11
      25/10                              probability [1] 26/1                   required [2] 17/25 31/15
      opinion [3] 7/18 18/6 26/20        problem [3] 5/15 5/16 31/24            requirement [1] 28/23
      opposite [1] 35/13                 proceed [4] 32/10 32/17 34/5 35/10     requirements [2] 31/9 31/17
      Orange [2] 18/20 21/10             proceedings [3] 1/24 39/17 39/22       reraise [5] 5/25 6/1 36/21 36/25 37/1
      order [5] 5/21 6/5 7/10 38/5 38/7  process [1] 5/13                       response [10]
      original [3] 6/19 9/9 10/5         produced [1] 1/25                      result [7] 22/23 22/23 24/18 27/18
      overbroad [1] 26/20                product [9]                             27/22 27/23 27/23
                                         products [2] 1/10 25/11
Case 0:19-cv-60487-RKA Document 129-1 Entered on FLSD Docket 03/27/2020 Page 44 of44
                                       45

      R                                      28/16                                  Title [1] 39/21
                                            standards [1] 32/6                      tortious [15]
      resuscitation [1] 22/7
                                            standing [1] 38/7                       tortiously [1] 25/3
      reviewed [2] 19/5 19/6
                                            Stanley [3] 2/2 3/7 3/9                 totally [3] 10/9 10/24 27/8
      rights [12]
                                            state [3] 3/6 25/22 27/9                trade [6] 12/22 30/22 31/2 32/16
      River [1] 18/10
                                            stated [3] 31/6 34/12 37/5               33/17 35/16
      RKA [1] 1/4
                                            statement [7] 16/10 16/15 16/16         transcript [3] 1/16 1/24 39/22
      RMR [2] 2/10 39/25
                                             16/19 18/3 30/13 35/21                 trial [2] 38/7 38/24
      RMR-CRR [1] 39/25
                                            statements [6] 16/24 22/8 29/14         true [10]
      Road [1] 2/3
                                             29/16 31/13 39/6                       two years [1] 24/25
      Rock [1] 18/10
                                            states [6] 1/1 1/18 2/11 5/13 14/13
      room [2] 2/12 8/8                                                             U
                                             39/21
      Roy [1] 1/17
                                            stenography [1] 1/24                    ultimately [1] 15/6
      rule [11]
                                            stop [1] 7/5                            understand [12]
      ruled [1] 34/9
                                            stopped [2] 24/20 25/14                 understanding [1] 26/1
      ruling [3] 26/12 34/8 37/10
                                            store [5] 21/24 21/25 23/10 23/20       understood [6] 10/25 26/12 29/6
      S                                      24/10                                  30/25 35/9 35/11
                                            strong   [1] 4/3                        unfair [13]
      sad [1] 11/24
                                            subjective   [2] 19/2 21/5              Ungaro [3] 35/23 36/15 36/15
      salient [1] 10/12
                                            submission      [1] 38/11               unidentifiable [1] 24/13
      Salopek [3] 2/10 39/24 39/25
                                            submit   [1]  28/14                     unintentionally [5] 16/18 16/23 17/6
      Saperstein [1] 2/2
                                            subsequent [2] 9/23 36/7                17/21 18/2
      scenario [2] 10/9 10/24
                                            success [1] 18/14                       UNITED [5] 1/1 1/18 2/11 14/13
      Scott [2] 2/8 3/13
                                            sue [4] 5/18 6/22 7/3 8/11              39/21
      second [3] 18/19 18/19 34/20
                                            sued [8]                                unlike [2] 8/4 10/14
      Section [1] 39/20
                                            sufficient [5] 26/20 27/10 28/10        unquote [1] 18/21
      seek [2] 19/3 21/6
                                             28/10 29/12                            untrue [1] 15/6
      selling [6] 8/3 10/7 21/23 22/4 24/17
                                            sufficiently   [8]                      unwanted [1] 5/21
       25/11
                                            suggest    [2]  5/5 35/13               us [2] 19/1 39/10
      send [1] 30/7
                                            suggested     [1]  15/24
      sense [3] 10/3 13/6 18/12                                                     V
                                            suggesting     [2]  13/23 16/23
      sensible [1] 4/13
                                            suggests    [1]  13/10                  vague [1] 26/20
      September [2] 1/8 3/1
                                            suing [1] 10/15                         valid [1] 33/6
      SEPTEMBER 20 [1] 3/1
                                            suit [3] 6/23 7/8 31/25                 version [1] 9/9
      settling [1] 39/2
                                            Suite [3] 2/3 2/6 2/9                   view [7] 5/20 5/21 5/23 6/20 10/9
      sham [9]
                                            Sullivan [1] 31/13                       16/3 17/1
      shop [2] 23/10 24/10
                                            summary [8]                             Vine [2] 2/7 3/12
      shown [1] 28/12
                                            supplement [1] 4/5                      violations [1] 13/13
      shut [4] 9/18 21/24 23/20 27/22
                                            supplemental [2] 3/18 4/2               vs. [4] 25/20 31/13 34/23 35/22
      sic [2] 18/12 26/1
      side [1] 14/25                        Supreme [1] 26/4
                                            Synergy [1] 34/23
                                                                                    W
      sine [1] 22/25                                                                weekend [2] 19/22 39/14
      sine qua non [1] 22/25                synonymous [1] 4/21
                                                                                    West [1] 2/9
      single [15]                           T                                       Western [1] 8/25
      situation [7] 4/5 6/19 6/20 7/1 8/18                                          Whenever [1] 15/13
                                            take [2] 5/2 37/7
       9/10 13/16
                                            taken [1] 38/19                         White [1] 25/20
      situations [1] 12/6                                                           who's [2] 5/16 15/1
                                            talk [3] 9/24 26/8 37/13
      Sixty [3] 38/1 38/2 38/3                                                      wildly [1] 4/14
                                            talked [1] 12/12
      SKIN [2] 1/10 3/5                                                             win [1] 20/11
                                            talking [4] 6/18 8/21 19/14 23/3
      So.2d [1] 32/24                                                               winded [1] 33/14
                                            tell [5] 4/15 11/14 32/20 34/19 36/15
      society [1] 32/2                                                              wisest [1] 36/17
                                            terms [1] 15/23
      someone's [1] 5/8                                                             withdraw [1] 4/4
                                            Thank [4] 3/25 39/13 39/15 39/16
      sometime [1] 39/11                                                            wonderful [1] 20/13
                                            think [33]
      soon [1] 39/3                                                                 word [11]
                                            thought [2] 12/12 38/18
      sophisticated [2]  28/13  28/17
                                            thoughts [1] 4/16                       words [4] 4/9 13/2 21/20 32/1
      Sounds [1] 39/2                                                               work [1] 19/22
                                            threaten [1] 7/3
      SOUTHERN [4] 1/2 6/13 12/14 14/11                                             worry [1] 6/11
                                            threatened [3] 5/7 13/16 13/22
      specific [8]                                                                  worse [1] 15/21
                                            threatening [3] 7/18 7/24 8/10
      spend [1] 22/11                                                               written [1] 17/8
                                            threatens [1] 6/22
      spending [1] 19/17                                                            wrong [11]
                                            thrust [1] 20/25
      spoke [1]   37/15
                                            Thus [1] 33/9                           wrongful [19]
      stage [5] 18/1 20/10 20/15 33/18                                              wrongfully [1] 25/7
                                            time [4] 19/20 19/21 22/11 38/20
       34/14
                                            Times [1] 31/13
      stand [3] 21/20 24/22 24/23
                                            Times vs. Sullivan [1] 31/13
                                                                                    Y
      standard [5] 16/25 17/1 28/15 28/16                                           York [2] 2/4 31/13
Case 0:19-cv-60487-RKA Document 129-1 Entered on FLSD Docket 03/27/2020 Page 45 of45
                                       45

      Y
      YOUNGBLOOD [12]
      Youngblood's [1] 30/13
